 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658Cross Pointe Paper Corporation and PACE, Paper, Allied-Industrial, Chemical and Energy Work-ers International Union, AFLŒCIO.  Cases 13ŒCAŒ33121 and 13ŒRCŒ18874 February 17, 2000 SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY MEMBERS FOX, LIEBMAN, AND HURTGEN On April 19, 1999, Administrative Law Judge Robert A. Giannasi issued the attached decision.  The Respon-dent and the Charging Party filed exceptions and supporting briefs.                                                           The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order.1 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and the complaint is dismissed.   IT IS FURTHER ORDERED that the election held on No-vember 4, 1993, in Case 13ŒRCŒ18874 is set aside and that Case 13ŒRCŒ18874 is remanded to the Regional Director for the purpose of conducting a second election. [Direction of Second Election omitted from publica-tion.]  Diane E. Emich, Esq., for the Regional Director. Holly Ann Georgell and Jay Grytdahl, Esqs., for the Respon-dent. Stanley Eisenstein, Esq., of Chicago, Illinois, for the Petitioner-Charging Party.  SUPPLEMENTAL DECISION ON REMAND ROBERT A. GIANNASI, Administrative Law Judge.  This is a technical 8(a)(5) and (1) refusal-to-bargain case, based on the Board™s certification of the Petitioner-Charging Party Union™s November 4, 1993 election victory.  The final election tally was 46 votes in favor of the Union, 41 votes against, and 1 chal-lenged ballot which was not opened because it would not have been determinative.  The Respondent refused to bargain with the Union because it contests the certification based on timely filed objections to that election.1 The initial Board decision, dated May 22, 1995, upheld the validity of the election, without a hearing on the objections, and found a refusal-to-bargain violation on summary judgment (317 NLRB 558).  On review, the Seventh Circuit denied enforce-ment and remanded the matter for further proceedings.  Cross Pointe Paper Corp. v. NLRB, 89 F.3d 447 (7th Cir. 1996).  On November 20, 1998, the Board issued an order remanding the proceeding for a hearing on the objections, of which four re-main for consideration here.  1 Because Member Hurtgen would direct a second election based on Objection 5, he does not pass on the judge™s analysis of Objection 2. 1 The 8(a)(5) and (1) allegations in the complaint include a flat re-fusal to bargain and a failure to respond to the Union™s information request. I conducted a hearing on the objections on February 22 and 23, 1999, in Chicago, Illinois, and received posthearing briefs from the Respondent and the Union on March 23, 1999. Based on the posthearing briefs, the testimony before me, in-cluding my assessment of the demeanor of the witnesses, and the entire record in this case, I make the following findings and conclusions: I.  THE HECTOR FLORES INCIDENT Respondent™s Objection 3 alleges that the election results should be overturned because employees were led to doubt the secrecy of the election process.  That objection deals with an alleged disruption caused by one eligible voter. During the second voting period on November 4, 1993, be-tween 10:45 and 11:45 p.m., Hector Flores, whose name ap-peared on the eligibility list provided by Respondent, was chal-lenged by the Union.  There is no evidence that the challenge was not in accordance with Board practice or that the Board agent handled the challenge and the ensuing situation in a man-ner contrary to Board practice.  Flores apparently became con-cerned that the Board agent could not guarantee that his chal-lenged ballot would not be opened at some point and be counted, thus perhaps revealing how he had voted.  It is, of course, true that no one can guarantee secrecy in such circum-stances because, if determinative, challenged ballots may be opened and counted.  According to one witness, the Board agent told Flores that ﬁhe couldn™t keep it secret because Hec-tor™s main concern was well, how many other people have you contested?  And that way, he could figure out, okay, who voted which way and if it came down to the votes that were in the envelope or in the box, they would know exactly how Hector voted and he didn™t appreciate that at all.ﬂ Flores apparently made a scene in the voting area, in the presence of a number of voters.  He left the voting area without voting, and went outside where he told other employees his concerns about his challenged ballot.  Some employees told him to go back and vote and others told him to talk to Respon-dent™s attorneys who were apparently on the premises.  But he declined to do either, even though he may have returned to the voting area a second time.  There is no doubt he was screaming and complaining about what had happened and that many em-ployees heard him.  It appears, however, that he was complain-ing only about the secrecy of his own challenged ballot and there is no evidence that any employee voted any particular way or failed to vote because of his irrational behavior.  More importantly, there were no improprieties that could be attrib-uted to any party in the election or to the Board itself in super-vising the election.  Flores™ conduct does not warrant setting aside the election and the objection on this matter will be over-ruled. II. SUPERVISORY TAINT ISSUE Respondent™s Objection 2 alleges that the election should be set aside because its own supervisors coerced, restrained, and intimidated employees by instigating and assisting the Union™s organizing activities.  That objection deals with Respondent™s team leaders, who were excluded from the election unit, and whose supervisory status was in dispute.  At the hearing, and only for the purpose of ruling on the objections in this case, the Union agreed that they could be viewed as supervisors within the meaning of the Act. 330 NLRB No. 101  CROSS POINTE PAPER CORP. 659It is undisputed that, early in
 the union campaign, some of 
the team leaders spoke with employees in favor of the Union, 
attended one union meeting, an
d even solicited employees to 
sign union authorization cards.  There is no specific evidence 
that any of this activity took place after the filing of the election 
petition on September 15, 1993.  
Six days later, however, on 
September 21, 1993, Respondent he
ld meetings in which the 
team leaders were told by Chris Gleba that they were supervi-
sors and that they should not engage in prounion activities.  In 
recognition of the fact that some of them had favored the Un-
ion, Gleba told them they could choose to stay as a team leader 
supervisor or remain a member of the bargaining unit.  None of 
the team leaders decided to remain as members of the bargain-
ing unit.  Sandra Burns, Res
pondent™s human relations man-ager, testified that Respondent
 campaigned against the Union 
and there was no doubt that Respondent was opposed to union 
representation for its employees. 
It is well settled that the prounion activity of statutory super-
visors constitutes objectionable conduct only (1) when the em-
ployer takes no stand contrary to the supervisor™s prounion 
conduct, thus leading the employees to believe that the em-
ployer favors the union; or (2) when the supervisor™s prounion 
conduct coerces employees into supporting the union out of 
fear of retaliation by, or rewards from, the supervisors.  
Sutter 
Roseville Medical Center
, 324 NLRB 218 (1997), cited with 
approval in Millsboro Nursing & Rehabilitation Center, 
327 
NLRB 879 (1999). 
It is also well settled that conduct that takes prior to the filing 
of an election petition may not be the basis for overturning the 
election.  
Ideal Electric & Mfg. Co.,
 134 NLRB 1275 (1961).  
Despite the 
Ideal Electric
 rule, however, the Board sometimes 
considers pre-petition conduct, but only when there is ﬁsignifi-
cant postpetition conduct related to or continuing from pre-
petition events.ﬂ  
Textron, Inc. v. NLRB
, 538 F.2d 957, 960 (6th 
Cir. 1981).  As the Sixth Circuit stated, if the postpetition con-

duct ﬁwas insignificant or consis
ted of isolated incidents, it 
would be pointless for the Board to burden the hearing with 
additional evidence concerning prepetition matters.ﬂ  Id. 
Applying these principles to the facts in this case, I find that 
there is no significant postpetition 
evidence of supervisory taint 
that would require that the el
ection be overturned or require 
consideration of prepetition con
duct.  In any event, although 
some team leaders engaged in
 prounion activities and discus-
sions and may have solicited em
ployees to sign authorization 
cards before the petition was filed, there is no evidence that any 
team leader coerced employees 
to support the Union.  Nor has Respondent made any offer of proof that there was evidence of 
such coercion.  Indeed, within a week after the petition was 
filed, Respondent told 
its team leaders that they had to decide 
whether to be included in the unit or not, but, if they chose to 

remain team leadersŠand they a
ll did so choose, they would be 
considered part of management and could no longer engage in 

prounion activities.  There is no evidence of any prounion 
activity on the part of the team leaders after that meeting, much 
less of coercion against employees on behalf of the Union.  Nor 
is there any such evidence during the period between the filing 
of the petition and the meeting.
  Finally, there could be no 
doubt, on this record, that the 
employees knew that the Re-
spondent did not favor the Uni
on. In these circumstances, I 
shall overrule the objection 
alleging supervisory taint. 
III. THE RUMOR Respondent™s Objection 1 alleges 
that the election should be 
overturned because either the Union or third parties coerced, 
restrained, and intimidated employees by deliberately exacer-
bating ﬁracial/ethnic feeling among employees by inflammatory 
appeals.ﬂ  There is no evidence, however, that the Union or its 
agents were responsible for 
the conduct about which Respon-
dent complains.  The objection is
 reduced to an allegation that a 
rumor that circulated in the plant on election day requires the 
election to be set aside. 
A rumor circulated within the plant on election day that, in a 
conversation with Plant Engineer 
Fred Susterich, Director of Operations Chris Gleba said something to the effect that he 
hoped that the ﬁfŒing Mexicansﬂ voted against the Union.
2 A number of employees, team le
aders and management offi-
cials testified about the rumor.  Not surprisingly, much of their 
testimony was ambiguous, contradi
ctory and difficult to recon-
cile.  There was testimony, some of it hearsay, about how other 
employees who did not testify viewed the rumor.  Moreover, 
much of the testimony as to whether employees heard the ru-
mor before or after they voted was hearsay.  I attempt below to 
make some sense of what is understandably a confused record.
3 Chris Gleba, who apparently work
ed the entire day, testified 
that he heard about the rumor only after the polls had closed.  
According to Gleba, employee Vince Roland told him that he 
supposedly had made the derogatory comment in a conversa-
tion with Susterich earlier in the day.  At the hearing, Gleba 
denied he made such a comment 
to Susterich, and Susterich, 
who also testified, corroborated Gleba. 
Juan Rodriguez, a second-shift t
eam leader, testified that he 
overheard three or four employees talking about the rumor at 5 

or 6 p.m. on election day.  The 
only employee he could identify 
was Octavio Soto, but he could no
t remember what was said by 
any of these employees.  He testified that some of the employ-
ees were angry about the rumor, but also that there was a lot of 
tension surrounding the election, ev
en apart from the rumor.  
He further testified that he di
d not approach Gleba about the 
rumor, but that ﬁway priorﬂ to the election he had overheard 
Gleba make an ethnic slur against ﬁpeople from Poland.ﬂ 
Employee Vincent Roland worked second shift on election 
day.  He testified that he heard the rumor ﬁin the evening after 
he had votedﬂ from Albert Tittorino.  Steve and Martin Marti-
nez were also present.  Roland later told Carlos Selgato and 
Ben Molaro about the rumor.  With the possible exception of 
Molaro, none of these individuals testified.
4  According to Ro-land, when he told Selgato of the rumor, Selgato was angry.  

Other employees were angry or 
surprised.  Actually, Roland 
                                                          
 2 Different witnesses testified about 
different versions of the rumor: 
(1) The election depends on how the fŒing Mexicans vote; (2) the 
Mexicans could vote any way they fŒing wanted to; (3) The fŒing 
Mexicans are going to lose the election; (4) the fŒing Mexicans better 

vote no if they know what is best for them; and (5) the election depends 
on how the fŒing Mexicans vote. 
3 In evaluating the testimony it is useful to note that Respondent op-
erated three shifts at th
e time of the election:  The second shift began at 
3 p.m. and ended at 11:30 p.m.; the 
third began at 11 p.m. and lasted 
until 7:30 a.m.; the first apparently be
gan at 7 a.m. and ended at 3 or 
3:30 p.m.  There were two voting peri
ods.  The first ran from 2:30 p.m. 
to 3:30 p.m. and the second from 10:45 p.m. to 11:45 p.m. 
4 It is unclear whether the Ben Molaro referred to by Roland is the 
Roman Molaro who testified before Roland in this proceeding.  I dis-

cuss Roman Molaro™s testimony later in this decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660testified that Selgato told him that he had already heard the 
rumor earlier that day from someone else and Selgato did not 
say he had overheard Gleba make the remark.  Roland also 
denied ever talking to Gleba on election day about the rumor or 
anything else, thus contradicting Gleba on this point. 
Terry Henry, Respondent™s ope
rations coordinator and a 
member of management, testifie
d that he was asked by em-
ployee Vince Roland whether Gleba had said that ﬁthose fŒing 

Mexicans are going to lose the 
election for us.ﬂ  Several em-
ployees were present, including Sal Monroy and Mike Rich-
ards, neither of whom testified.  Henry told Roland that he had 
known Gleba for some time and ﬁthere™s no way that he said 
that.ﬂ  Henry thought that the conversation took place at about 
3:30 p.m., a half-hour after the star
t of the second shift.  Henry 
also credibly testified that he contacted Gleba that day and 

Gleba denied making the statemen
t attributed to him.  Although 
Henry was not sure when during the day he talked to Gleba, it 

is reasonable to infer that it was not too long after Henry heard 
the rumor.   Employee Tom Williams testified that, while he was work-
ing the second shift, he heard the rumor in a group of about 10 
or 12 employees, none of whom he could identify.  He said that 
some were very upset and angry and said they were going to 
vote for the Union, although his 
testimony does not indicate 
that they were going to vote for the Union because of the ru-

mor.  Williams did not testify whether he himself heard the 
rumor before or after he voted. 
Employee Darryl McMullen was a third-shift employee who 
worked a full shift after the election was over.  He arrived at the 
plant sometime before the beginning of the 10:45Œ11:45 p.m. 
voting session, and, because he was an observer for Respondent 
during that session, met with David Guerrero, another employer 
observer, and Sandy Burns, Respondent™s human resources 
manager.  He testified that ther
e was no discussion at this meet-ing of the Gleba rumor. 
McMullen also testified that, after the voting was completed, 
he heard about the rumor from employees Vince Roland and 
Martin Martinez and others whom 
he did not identify.  He testi-
fied that these employees were very upset and that Martinez, 
who did not testify, said that, if he and Roland had known 
about the rumor before they voted, they would have voted for 
the Union.  That implied that Martinez had already voted when 
he heard the rumor.  But McMullen™s testimony is internally 
inconsistent.  At another point, he testified that Martinez knew 
about the rumor before he voted, but he corrected that, after 
being shown his affidavit.  La
ter, on recross, McMullen testi-
fied that Martinez told him that the rumor changed the way he 

voted.  Unlike Martinez, Roland testified in this case.  He testi-
fied that he heard about the rumor after he voted.  McMullen™s 
testimony about Martinez™ voti
ng was hearsay and unreliable 
for that reason.  But his incons
istent testimony about Martinez 
also leads me to conclude that all his testimony about hearing 
the rumor after the polls closed is unreliable and I reject it. 
David Guerrero, one of the Respondent™s election observers, 
testified that he came to work 
at 2:30 p.m. on election day, and 
worked the entire second shift.  He did not hear anything about 

the rumor.  Human Resources 
Manager Sandy Burns testified 
that she first heard the rumor after the voting was completed, 
which would have been 11:
45 p.m., from Vince Roland.  
Employee Roman Molaro testified that, shortly after he re-
ported for work at 10:45 p.m., he heard the rumor being dis-
cussed by a group of 15 to 20 employees in front of a group of 
vending machines.  About half 
of those employees were His-
panic.  He testified that Octavio Soto, who did not testify, or 
someone else said that employees should vote ﬁyesﬂ because of 
Gleba™s alleged remark.  That testimony conflicted with a 
signed statement prepared in November 1993 by Respondent™s 
thenŒattorney and apparently submitted to the Seventh Circuit 
in connection with its review of this case.  According to Mo-laro, Vince Roland and another 
employee who did not testify 
approached him before he vote
d and urged him to vote for the 
Union.  Again according to Molaro, Roland told him he was 

going to make sure all the employees knew about the rumor.  
Roland did testify but did not corroborate Molaro on this point.  
He testified that he mentioned the rumor to Ben Molaro but it is 
unclear on this record whether he meant Roman Molaro.  In 
any event, his reference to Mola
ro was brief and not consistent 
with Molaro™s account.  In these circumstances, and because 

parts of Molaro™s testimony conflicted with an earlier statement 
of his, I cannot find reliable or 
credit any of Molaro™s testimony 
as set forth above. 
I do, however, credit Molaro in one respect.  In answer to my 
question near the end of his test
imony, he testified quite can-
didly, I thought, that he did not believe the remarks in the ru-
mor that were attributed to Gleba. 
Employees Jimmy Nieves and 
Dan Brandon testified that, shortly before 11 p.m. on elec
tion day, they heard the rumor 
from Martin Martinez and Carlos Selgato, neither of whom 
testified.  According to Brandon, who had already voted, Mar-
tinez and Selgato were upset and claimed actually to have 
overheard Gleba making the remarks 
attributed to him.  Marti-
nez also said he was going to make sure everybody knew what 
Gleba had said.  Nieves, who ha
d not yet voted, said something 
like, ﬁthat™s all right because I™m Puerto Rican anywayﬂ and he 
laughed.
5 Employee David Howard, a third-shift employee, testified 
that he was in a group of four or five employees when he first 
heard the rumor on election day.  According to Howard, some 
of the employees were upset.  He identified only Rodney Pro-
nos and Martin Martinez, neither of whom testified.  He also 
testified that he had not
 voted at this point. 
The applicable law is well settled.  As the Second Circuit ob-
served many years ago, ﬁ[s]ince it is not uncommon for elec-
tions to be characterized by
 unfounded rumors, the Board is 
justified in requiring at the very least that there be a ‚substantial 
likelihood™ that the outcome was affected by the rumor.ﬂ  
NLRB v. Staub Cleaners, Inc.,
 418 F.2d 1086, 1088 (2d Cir. 1969), 
cert. denied 397 U.S. 1038 (1970).  
Elections are not lightly set 
aside on the basis of alleged conduc
t that is not attributable to unions or employers because there is little they can do to pre-
vent it, and it is less likely to affect the outcome.  Thus, even 
third party threats and rumors 
of deportation do not invalidate 
an election.  See 
Deffenbaugh Industries, Inc. v NLRB
, 122 
F.3d 582, 586 (8th Cir. 1997).  For such conduct to vitiate an 
election, it must be shown that 
it created ﬁan atmosphere of fear 
and reprisal such as to render a free expression of choice im-

possible.ﬂ  Westwood Horizons
 Hotel, 270 NLRB 802, 803 
(1984). The rumor here did not involve a threat.  Indeed, it could 
only have been a threat that 
voting for the Union would have 
                                                          
 5 I cannot find that Selgato and Martinez overheard Gleba™s remark 
because Brandon™s testimony is hear
say on that point and it conflicts 
with other testimony in this case. 
 CROSS POINTE PAPER CORP. 661incurred Respondent™s displeasure: Hispanics had better vote 
against the Union.  Respondent
, however, suggests that the 
rumor engendered an appeal to ethnic pride, and, since a man-

agement official allegedly made an ethnically offensive state-
ment, Hispanics, would have reacted by voting for the Union 
rather than against it.  In th
is respect, Respondent seems to 
invoke the rule that the Board sets aside elections where a 
party ﬁdeliberately seek[s] to overstress and exacerbate racial feelings 
by irrelevant, inflammatory appeals to racial prejudice.ﬂ  
Sewell 
Mfg. Co., 138 NLRB 66, 71Œ72 (1962).  Even then, however, 
elections are not set aside if the 
racial or ethnic appeal is not 
sufficiently close to the core theme of the election campaign.  

See 
State Bank of India
 v. NLRB
, 808 F.2d 526, 542 (7th Cir. 1986), cert. denied 483 U.S. 1005 (1987).  The Respondent also alleges that the rumor spread a falsehood because Gleba did not 
say what he was accused of saying.  The Board however, has 
stated that it will not police even misrepresentations by 
parties, except in limited situations not 
applicable here.  The reason is 
that the Board believes that em
ployees are capable of recogniz-
ing campaign propaganda for what it is and discounting it.  

Midland National Life Insurance Co.,
 263 NLRB 127 (1982). 
Applying these principles to th
e facts on this record, I find 
that the rumor, which was not attr
ibutable to the Union, did not create an atmosphere of fear and reprisal such as to render a 
free expression of choice impossi
ble.  As I have indicated 
above, some of the testimony on th
e issue is not reliable.  Other 
portions are suffused with hear
say and confusing or contradic-
tory.  It is impossible to trace the rumor to its source, although 
it is clear that it was repeated during election day.  There is also 
testimony that employees were 
urging their fellow employees 
to vote for the Union because of the content of the rumor.  And 

some employees were angry and 
upset at the content of the 
rumor.  Yet there were other tensions over the election, even 

apart from the rumor, and there is no evidence that ethnic soli-
darity or prejudice was even an issue in the campaign.  More-
over, it is not clear to me that the rumor was either widespread 

enough or believable enough to have made a fair or free elec-
tion impossible.  Molaro credibly testified that he did not be-
lieve Gleba said what he is rumored to have said.  That was 
also the point made by Terry Henr
y, an official of management, 
to Vince Roland and several other employees.  Indeed, Henry 
credibly testified that he heard the rumor early in the second 
shift and he contacted Gleba during the day.  Significantly, 
Gleba told Henry he did not make the statement attributed to 
him.  David Guerrero, one of the Respondent™s election observ-
ers worked the entire second shift and did not even hear the 
rumor.  And Jimmy Nieves dismissed the rumor because he 
said it did not affect him. 
In sum, although Gleba™s alleged remarks were insensitive, 
they were not inflammatory.  The rumor was not phrased or 
used as a threat by the Union.  Indeed, the Union was not in-
volved in initiating or circulating the rumor, which was the type 
of third-party conduct that cannot 
be prevented in any election.  
Moreover, the rumor was not shown to be related to a core 
issue in the campaign, and it is unclear on this record whether 
substantial numbers of employee
s believed the content of the 
rumor or were so affected by it 
to alter their vote.  Finally, I 
believe the employees were able to determine for themselves 
whether Gleba was capable of making the remarks attributed to 
him in the rumor.  In these circumstances, I find and conclude 
that Respondent has not met its burden of proving that there 
was a substantial likelihood that 
circulation of the rumor cre-
ated an atmosphere of fear and reprisal such as to render a free 
expression of choice impossible.
6 IV. OBSERVER LIST KEEPING Respondent™s Objection 5 allege
s that impermissible conduct 
of the union election observers 
ﬁdestroyed the prerequisite 
laboratory conditions and affected the election and the results 
of the election.ﬂ  That objection deals with alleged list keeping 
by a Union observer. 
During the second of two voting periods, on November 4, 
1993, between 10:45 and 11:45 p.m., one of the Union™s elec-
tion observers, Ricardo Briones, was seen writing something on 
a sheet of paper in front of him.  Sitting with Briones at a table 
facing the voters as they approached to vote were Respondent™s 
observers, Darryl McMullen a
nd David Guerrero, a second 
union observer, Mark Tinarina, and the Board agent conducting 

the election.  Guerrero and Ti
narina were responsible for 
checking the voters against the official eligibility list.  Between 
20 and 30 employees probably vote
d during this period, accord-
ing to the uncontradicted testimony of Guerrero. 
McMullen and Guerrero and em
ployees Jimmy Nieves and 
Dan Andrade testified that th
ey saw union observer Briones writing something, which they could not identify exactly, dur-
ing the time when voters were actually voting or coming in to 

vote. I find, from a composite of
 their testimony, that Briones 
was writing something on a sheet of paper in open view of the 

voters.  Their testimony was esse
ntially confirmed by Briones, 
who testified that he was writing on a small sheet of paper on 

the table in front of him.  He also testified that he was simply 
writing check marks as employees came in to vote.  Employee 
Tom Williams credibly testified, however, that Briones told 
him later that day, after the polls had closed, that he, Briones, 
was ﬁkeeping a sheet of who he thought was voting yes and 
no.ﬂ7                                                           
 6 In its brief, Respondent asks that I reconsider my refusal to permit 
it to allow the testimony of an alle
ged expert witness on the impact of 
the rumor on a predominantly Hispan
ic work force and the ﬁlay opin-
ionﬂ testimony of its human resour
ces manager on the impact of the 
rumor on Respondent™s work force.  At the hearing, Respondent™s 
counsel were unable to cite authorities to show that the Board allowed 
such evidence in circumstances such as those presented here.  Nor have 
they done so in their brief.  Some of the reasons I gave at the hearing 
for refusing to permit that eviden
ce, however, were inartfully and per-
haps too broadly stated.  I therefore 
reconsider my ruling here.  I adhere 
to my exclusion of the evidence, but
 only for the following reasons.  In 
my view, the opinion testimony of 
neither witness would have been 
probative, reliable or helpful in decidi
ng an issue that is ultimately for 
the Board to decide, applying its exper
tise in this area of the law.  Ac-
cordingly, the admission of such 
opinion testimony, whether called 
expert or not, would have ﬁwas
te[d] timeﬂ and unduly prolonged the 
hearing, without any significant benefit to the decision-maker.  Had I 
admitted Respondent™s evidence, I 
could not have excluded any quali-
fied counter-opinion w
itnesses offered by the Union. The resulting 
prospect of dueling ﬁoath helpersﬂ or ﬁlegal opinion helpersﬂ would, in 

my judgment, have hindered rather 
than forwarded a prompt and rea-
soned resolution of the issue presen
ted here.  See Advisory Committee 
note to Rule 704 of the Federal Rules of Evidence.  See also 
Associated Constructors,
 315 NLRB 1255 fn. 3 (1995). 
7 Williams seemed to be an honest, straightforward witness.  Al-
though Briones initially denied telli
ng anyone he was noting how peo-
ple voted or even talking with Williams, he later testified he could not 
ﬁrecallﬂ such a conversation with Williams.  I credit Williams™ clearer, 
more detailed testimony on this point. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662In Days Inn Management Co.,
 299 NLRB 735, 737 (1992), 
the Board stated: 
 It is well settled that the only list of voters that may be 
maintained in Board-conducted 
elections is the official voter eligibility list used to check off the names of voters 
as they receive their ballots.  The keeping of any other list 
of individuals who have voted is prohibited and is grounds 
in itself for setting aside the election when it can be shown 

or inferred from the circumstances that the employees 
knew that their names were being recorded.  And this is so 
even when there has been no showing of actual interfer-
ence with the voters™ free choice. 
 And, in its decision remanding the instant case, the Seventh 
Circuit quoted from 
Masonic Homes of California, 
258 NLRB 
41, 48 (1981), as follows: 
 The Board and courts long have held that voting in 
Board cases must be free of any impropriety, and that em-
ployees must be permitted to cast their ballots in secret, in 
complete freedom, and without fear of reprisal or disci-
pline.  Activity that reasona
bly can be construed as im-
proper is proscribed whether or not the activity is, in fact, 

improper.  Impropriety has taken many forms in the cases, 
and one such is the keeping of lists of voters.  Such lists 
are improper if employee vot
ers know, or reasonably can 
infer, that their names are being recorded. 
 Other Board cases have
 recognized that the focus of the inquiry 
must be on what voters observed and could reasonably believe.  
See in addition to 
Masonic Homes of California, Inc.
 and Days 
Inn cited above, 
Southland Containers, Inc., 312 NLRB 1087 
(1993); and Cerock Wire
 & Cable Group,
 273 NLRB 1041 
(1984), and cases cited therein. 
Applying these principles to th
e facts developed at the hear-
ing, I find that employee-voter
s reasonably could infer that 
their names were being recorded by Union Observer Briones.  
Besides Briones, two other voters and two other observer-
voters testified.  Although they
 could not see exactly what 
Briones was writing, they saw that he was writing something.  

As Briones was writing in open view, I infer that other voters in 
the second voting period would also have witnessed Briones writing something.  Because Briones was seated near the voter 

eligibility list, voters could reasonably conclude that he had 
access to it, and that he was keeping a list of names.  In these 
circumstances, and because the appropriate focus of inquiry in 
these cases is on what the employees saw and reasonably could 
believe, it is unnecessary for me to determine exactly what 
Briones was writing.  Nonetheless,
 I note that Briones later told 
another employee he had been ﬁkeeping a sheet of who he 
thought was voting yes and no.ﬂ  Accordingly, I find that Brio-
nes™ conduct violated the Board™
s Rule against list keeping as 
described above in Days Inn and Masonic Homes of California, 
and I sustain the objection. 
In urging a contrary finding, the Union cites 
Southland Con-tainers, Inc., 312 NLRB 1087 (1993), and other cases that seem 
to set forth a de minimis rule in
 list keeping cases
.  In view of 
the openness of Briones™ conduct, however, and the fact that 
between 20 and 30 voters may have observed the same thing 
the 4 witnesses did, I cannot view
 the conduct or its impact as 
de minimis
.  Southland Containers
 is also distinguishable be-cause the list keeper was not an agent of any party and was not 
an election observer. 
The Union also relies on 
Cerock Wire & Cable Group
, su-
pra, and Textile Service Industries
, 284 NLRB 1108 (1987).  
But those cases, in which the Board found the tally-keeping by 
observers unobjectionable, are dis
tinguishable.  In both, it ap-
pears that the observers successf
ully concealed from voters not 
only what they were writing, but also the fact that they were 
writing.  In each case, unlike here, only a fellow observer saw 
the alleged misconduct.  There is
 no evidence that employee 
voters saw it; and aside from th
e fellow observers, who were 
presumably sitting near the a
llegedly offending observer and 
could see exactly what was being written, no employee-voters 
testified.  Here, on the other hand, in addition to the fellow 
observers, two employee-voters 
testified that Briones was 
openly writing something, altho
ugh they could not tell what it 
was.  Voters thus could not preclude the possibility that the 
observer was recording names, as was the case in 
Cerock Wire 
and Textile Services
.  Finally, in 
Cerock Wire
, the union won 
the election by a margin of almost 2 to 1, and, in 
Textile Ser-
vice
, the petitioning union beat the 
intervening union by a com-
fortable margin.  Here, in a situation where between 20 to 30 
voters may have seen Briones™ 
conduct, a change of 3 votes 
would have affected the results of the election.  In these cir-

cumstances, I cannot conclude that 
Cerock
 Wire
 and Textile 
Service warrant overruling the objection in this case.
8 SUMMARY AND RECOMMENDED ORDER Because I have sustained Respondent™s Objection 5 to the 
election of November 4, 1993, the 
election must be set aside.  
Thus, the certification cannot stand and the complaint in Case 
13ŒCAŒ33121 is dismissed.  The representation case, Case 13Œ
RCŒ18874, is remanded to the Regional Director for the pur-
pose of conducting a new election whenever and under what-
ever circumstances she deems appropriate.
9                                                            
 8 In 
Cerock Wire
, the Board suggested that it was relevant that the 
observer was only making hash marks.  But, as noted above, here, 
voters could not tell what the observer was actually writing, thus leav-
ing open the inference that he was keep
ing a list.  In any event, I view 

that language in Cerock Wire
 as dictum.  If I am wrong, however, I 
urge the Board to promulgate a brig
ht line rule against observers writ-
ing anything during an election period unless it is directly related to 
their responsibilities, if any, in ch
ecking voters against an eligibility 
list.  Board agents conducting elections should also be directed to give 
explicit instructions on this matter to prevent any appearance of impro-
priety in future elections. 
9 In the event no exceptions are filed as provided by Sec. 102.46 of 
the Board™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 